DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to independent claim 1, the newly claimed language has two separate issues that render the claim indefinite. First, the newly claimed language recites “when the vehicle is parked in a prescribed area, on the basis of an activation signal generated by an app of a mobile device and/or of an on-board computer after a user makes an input, or when a remote control key 
Second, the newly claimed language renders the claim indefinite, because the new claim language adds a bunch of conditions but fails to tie them to a particular result from those conditions.  The claim first recites  “wherein the method comprises: when the charging communication chip is in a deactivated state, switching the charging communication chip to an activated state when the charge port door is opened; when the charging communication chip is in the deactivated state, before the charge port door is opened, switching the charging communication chip to an activated state:” – Examiner notes that his interpretation then is, in the context of the preceding language, the method is to activate a communication chip when a charge door is opened, and then also, before the charge door is opened, the charging communication can be activated.  The claim then recites “when the vehicle is parked in a prescribed area, on the basis of an activation signal generated by an app of a mobile device and/or of an on-board computer after a user makes an input, or when a remote control key of the electric vehicle is detected on a charge port door side of the electric vehicle; switching the charging communication chip to the deactivated state in response to no charging operation being carried out within a prescribed period of time from when the charging communication chip was switched to the activated state;” – while in light of the specification Examiner understands these are the conditions in which the communication circuit would be activated before the charge door is 
“wherein the method comprises: when the charging communication chip is in a deactivated state, switching the charging communication chip to an activated state when the charge port door is opened;  when the charging communication chip is in the deactivated state and before the charge port door is opened, switching the charging communication chip to an activated state when either the vehicle is parked in a prescribed area, or on the basis of an activation signal generated by an app of a mobile device or of an on-board computer after a user makes an input, or when a remote control key of the electric vehicle is detected on a charge port door side of the electric vehicle; and finally after the charging communication chip is activated switching the charging communication chip to the deactivated state in response to no charging operation being carried out within a prescribed period of time from when the charging communication chip was switched to the activated state;”, i.e. there are four possible conditions for activating the charging communication chip, and then the charging communication chip is deactivated after a period if no charging occurs. Appropriate correction is required.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (U.S. Patent Pub. No. 2010/0121507) in view of Crombez (U.S. Patent Pub. No. 2013/0079968), Tsukamoto (U.S. Patent Pub. No. 2016/0280078), Hourtane (U.S. Patent Pub. No. 2017/0253135), Liu (U.S. Patent Pub. NO. 2016/0375782), and Broecker et al. (U.S. Patent Pub. No. 2015/0329002).
In regards to claim 1, Ishii discloses a method for operating an electric charging control device (See Fig. 1, control device 300), whereby, if in order to charge at least one battery of the electric vehicle (See Fig. 1, battery 130), a charging cable with a charging plug is plugged into a charging socket (See Fig. 1, cable 1020, plug 1040, socket 160) that is part of the electric 
Ishii does not explicitly disclose a charge port door, or that the communication chip is activated when the charge port door is opened, or the activation of the communication chip by the alternative methods of either the vehicle being parked in a prescribed area, or on the basis of an activation signal generated by an app of a mobile device or of an on-board computer after a user makes an input, or when a remote control key of the electric vehicle is detected on a charge 
In regards to activation due to the charge port door, Crombez discloses an electrical vehicle with a charge port door, and a controller that detects when the charge port door is opened and activates a system in response to that (See Fig. 1, charge port door 34, and ECU 30, and 0018 “Cord set 36 can be damaged if vehicle 10 is started up and drive away when cord set 36 is coupled to vehicle 10. To avoid such damage, an interlock system can be provided in which ECU 30 prevents power train 11 from driving away in response to a cord set indicator, i.e. indicating whether a cord set is coupled to the vehicle. In one embodiment, two pin switch 35 indicated to ECU 30 whether the door is open or close. The door being open provides an indication that a cord set is coupled with the vehicle. In embodiments in which the door is used as the charging indicator.” – so here, if the charge port door is open, the vehicle cannot be driven.)
Ishii and Crombez are analogous art in the field of vehicle systems with controllers that have connection detection systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the system of Ishii which activates a communication line in response to a connection with a charging cord to activate a communication line due to an opened charge port door, as Crombez explicitly teaches that an open charge port door is a known indicator of whether the vehicle is connected to a charging cord.
In regards to activating the communications chip when the vehicle enters a prescribed area, Hourtane discloses a an electric vehicle (See Fig. 1, bus 12) with an electric charging control device (16), with a charging communication chip (short range RFID communication 64) 
Ishii and Hourtane are analogous art in the field of electric vehicles with connection detection.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the method of Ishii, which senses a connection detection to turn on a communication chip to prepare for imminent charging, to turn on the communication chip in response to parking in a prescribed area detecting a radio connection between the vehicle and charging station like in Hourtane, as Hourtane shows that the parking allows for short distance radio connection and uses that as indication of charging between the vehicle and the charging station.
In regards to activating the communication circuit in response to a user request through an on-board computer, Liu discloses an electric vehicle with a charging control device (See Fig. 4, system controller 401) that activates or deactivates subsystems of the vehicle based on a user input to conserve power for the battery including a controller (See Fig. 4, and 0039; “A user interface 405 is coupled to the system controller 401. Interface 405 allows the driver, or a passenger to interact with various aspects of vehicle, for example inputting data into navigation system 407, altering settings for HVAC systerm409, adjusting and controlling the vehicle’s entertainment system 411 (.e.g. radio, CD/DVD player, etc.) adjusting and controlling the vehicle’s internal/external lights and/or otherwise altering the functionality of the vehicle”, see also 0045 “Communication link 441 may be used to wirelessly obtain configuration updates from an external data source…” from the figure it is clear that com link 441 is connected to 
Ishii and Liu are analogous art in the field of electric vehicles with power conservation systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to activate the communication chip of Ishii in response to a user request through an on-board computer like in Liu for the purpose of increasing user convenience.
In regards to activating the communications chip in response to detection of a remote control key of the electric vehicle on the charge port side door, Broecker discloses that it is known to use a remote control key of the electric vehicle, when detected on the charging port door side , to activate functions of the vehicle (See Fig. 1, and 0028-0029; keyless entry system 16 is detected when in proximity to the charging port door 11 and has controller 18 activate a locking system 15 for the charging port; although it is a “keyless entry system” , the specification clearly states that the device 16 replaces a classical key and therefore maps to a key in this instance).
Ishii and Broeker are analogous art in the field of electric vehicles that activate or deactivate systems based on conditions indicating their immediate use. Further Liu and Broecker are analogous art in the field of electric vehicles that activate or deactivate subsystems through a user input.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to use the key detection system of Broecker as the user interface/input of Liu, which activates communication subsystems for the purpose of increasing the convenience of the user, allowing them to activate subsystems while outside of the vehicle.
In regards to deactivating the communication chip or maintained activation based on whether charging occurs during a prescribed period of time, Tsukamoto discloses an electric 
Ishii and Tsukamoto are analogous art in the field of vehicle charging stations with vehicle communication systems that activate prior to charging. It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the communicator of Ishii that maintains activation of the communication chip during charging to deactivate if charging does not occur within a prescribed period of time like in Tsukamoto for the purpose of preserving power.

In regards to claim 8, Ishii further disclose that the charging communication chip is deactivated when it is detected that the charging cord is disconnected (See Fig. 6, step S200, when the plug is disconnected, the relay is turned off, deactivating the communications chip).
Ishii does not explicitly disclose deactivating the communication chip when the charge port door is closed.

Ishii and Crombez are analogous art in the field of vehicle systems with controllers that have connection detection systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the system of Ishii which activates a communication line in response to a connection with a charging cord and deactivates with disconnection of a charging cord to deactivate a communication line due to an closed charge port door, as Crombez explicitly teaches that an open or closed charge port door is a known indicator of whether the vehicle is connected to a charging cord.

In regards to claim 9, Ishii discloses a vehicle with an electric charging control device (See Fig. 1, control device 300) having a charging communication chip (See Fig. 4, output i/f 580  in HV-ECU 330)and a detection device that detects the connection of a charging plug with a 
Ishii does not explicitly disclose that the detection device detects the open or closed state of a charge port door of a charging socket and indicates the open or closed state of the charge port door via the detection signal.
However, Crombez discloses an electrical vehicle with a charge port door, and a controller that detects when the charge port door is opened and activates a system in response to that (See Fig. 1, charge port door 34, and ECU 30, and 0018 “Cord set 36 can be damaged if vehicle 10 is started up and drive away when cord set 36 is coupled to vehicle 10. To avoid such damage, an interlock system can be provided in which ECU 30 prevents power train 11 from driving away in response to a cord set indicator, i.e. indicating whether a cord set is coupled to the vehicle. In one embodiment, two pin switch 35 indicated to ECU 30 whether the door is open 
Ishii and Crombez are analogous art in the field of vehicle systems with controllers that have connection detection systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the system of Ishii which activates a communication line in response to a connection with a charging cord to activate a communication line due to an opened charge port door, as Crombez explicitly teaches that an open charge port door is a known indicator of whether the vehicle is connected to a charging cord.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (U.S. Patent Pub. No. 2010/0121507) in view of Crombez (U.S. Patent Pub. No. 2013/0079968), Tsukamoto (U.S. Patent Pub. No. 2016/0280078), Hourtane (U.S. Patent Pub. No. 2017/0253135), Liu (U.S. Patent Pub. NO. 2016/0375782), and Broecker et al. (U.S. Patent Pub. No. 2015/0329002) as applied to claim 1 above, and further in view of Ochiai et al. (U.S. Patent Pub. No. 2014/0333262).
In regards to this claim, the combination does not disclose that the communication chip only remains activated if the charging operation is carried out employing a charging modality in which there is a need for control by means of the charging communication chip, and otherwise the charging communication chip is deactivated once again after a prescribed period of time.
However, Ochiai disclose a vehicle without a communication chip (ECU 30 with PLC modem 32 and microcomputer 34) which deactivates the charging communication chip after a 
Ishii and Ochiai are analogous art in the field of vehicle systems with power saving functions.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed at the time to have the vehicle of Ishii that can activate a communication chip in response to a detection connection then deactivate the communication chip when control by the communication chip is not needed after a prescribed period of time like in Ochiai for the purpose of conserving power, as disclosed in Ochiai (See 0046).
Response to Arguments
Applicant's arguments filed 07/06/2020 have been fully considered but they are not persuasive.
In regards to Applicant’s arguments against Hourtane, first Examiner will clarify that radio communication module 17 is what maps to a claimed communication chip. Second applicant has argued that Hourtane does not disclose, “activating the communication chip when the vehicle is parked in a prescribed area, and before the charge port door is opened.” Examiner agrees with this assessment, but not with the conclusion that this is allowable subject matter in light of Hourtane and Ishii.  Ishii already teaches activating a communication chip from a deactivated state upon the condition that the communication chip will need to be used, by detection of a charging connection.

In regards to Applicant’s arguments against Liu, Applicant has argued that Liu does not disclose “When the charging communication chip is in a deactivated state, before the charge port door is opened, switching the charging communication chip to an activated state on the bases of an activation signal generated by an app of a mobile device and/or of an on-board computer after a user makes an input”.  Examiner agrees with this assertion, but disagrees that this limitation would not be in light of Ishii and Liu.  Once again, Ishii already discloses that a method where the communication chip is activated in response to a condition where charging is imminent.  Liu discloses it is known to activate subsystems as needed by a user by an on-board computer or by an app of a mobile device; a person of ordinary skill in the art would recognize then that having a communications chip in Ishii turned on via an on-board computer, like in Liu, as an obvious condition of needing charging as a user request for charging would be the most basic condition where charging would be imminent. 
In regards to Applicant’s arguments against Broeker, Applicant has argued that Broeker does not disclose “When the charging communication chip is in a deactivated state, before the 
To conclude, Ishii discloses a controller activating a communications chip in response to connection of a charging plug, but the activation of a vehicle system by a condition either by parking the car, a user input, or a key detection, are all known in the art as shown by Hourtane, Liu and Broeker. Therefore, causing the activation of a communications chip, which is a vehicle system in response to one of these conditions would be an obvious step one of ordinary skill in the art would find obvious to make.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578.  The examiner can normally be reached on M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MND


07/30/2021
/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859                                                                                                                                                                                            
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        August 8, 2021